Case: 20-40027      Document: 00515958257         Page: 1    Date Filed: 07/29/2021




            United States Court of Appeals
                 for the Fifth Circuit                            United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                   No. 20-40027                      July 29, 2021
                                                                    Lyle W. Cayce
                                                                         Clerk
   Manning Rollerson,

                                                            Plaintiff—Appellant,

                                       versus

   Brazos River Harbor Navigation District of Brazoria
   County Texas, now known as Port Freeport; United States
   Army Corps of Engineers,

                                                         Defendants—Appellees.


                   Appeal from the United States District Court
                       for the Southern District of Texas
                             USDC No. 3:18-CV-235


   Before Jones, Haynes, and Ho, Circuit Judges.
   Haynes, Circuit Judge:
           This case concerns claims under § 601 of Title VI of the Civil Rights
   Act of 1964, 42 U.S.C. § 2000d, and the Administrative Procedure Act
   (“APA”), 5 U.S.C. §§ 701–06 involving racial claims by the Appellant. As
   explained below, we AFFIRM in part and REVERSE and REMAND in
   part.
Case: 20-40027         Document: 00515958257              Page: 2       Date Filed: 07/29/2021




                                          No. 20-40027


                                     I.    Background
           Manning Rollerson, who alleges discrimination in his brief based upon
   being African-American, 1 owns an interest in real property in the East End
   neighborhood of Freeport, Texas. The neighborhood was created in the
   1930s, when the Freeport city council designated the area as a “Negro
   reservation” and forced all African-American residents, apart from live-in
   servants, to relocate there. Today, the East End remains majority-minority:
   of its 365 residents in 2010, 71% were Hispanic and 15% African-American.
   The City of Freeport as a whole is 60% Hispanic and 12% African-American.
           Port Freeport (the “Port”) is a navigation district governed by six
   locally-elected commissioners. During the past ten years, the Port has been
   cooperating with the U.S. Army Corps of Engineers (the “Corps”) on
   planning and executing the Freeport Harbor Channel Improvement Project.
   The channel improvement project will deepen several areas of Freeport
   harbor, including the area alongside Berth 7 of the Velasco Container
   Terminal. The Velasco Terminal is adjacent to the East End.
           To complement the channel improvement project, the Port plans to
   expand its facilities at and around the Velasco Terminal. To construct these
   new facilities, the Port needs land, and has consequently been acquiring
   properties in the East End with the goal of eventually buying up the entire
   neighborhood. Indeed, by March 2019, the Port owned 393 out of 581 platted
   lots in the East End. To fund these acquisitions and other aspects of its
   expansion, the Port has allegedly applied for and received federal funding,
   including over $48 million from the Corps.




           1
               Rollerson failed to make this explicit allegation in his complaint. We agree that
   the district court should have allowed him to amend his complaint to assert his race.




                                                2
Case: 20-40027        Document: 00515958257              Page: 3       Date Filed: 07/29/2021




                                         No. 20-40027


           Rollerson asserted that the Port has used coercive means to obtain
   property in the East End. For example, he alleged that the Port has
   threatened East End property-owners with condemnation and eminent
   domain; that Port officials have told residents that there are liens on their
   property, even when there are not; and that the Port has refused to provide
   independent appraisals of properties when it makes an offer. The Port has
   also allegedly been conspiring with city officials to deny building permits in
   the East End, keeping property values low. Further, Rollerson claimed that
   the Port has demolished or defaced many of the properties it has acquired,
   depressing the values of the remaining unsold properties and putting more
   pressure on their owners to sell. Rollerson alleged that communications
   between the Port and its broker indicated that the East End property the Port
   has been acquiring would be worth “15–20 times more on the open market”
   than what the Port offered. 2
           On November 1, 2017, Rollerson and other East End residents
   submitted an administrative complaint to various federal agencies, including
   the U.S. Department of Defense (the “DOD”), asserting that the Port’s
   actions in the East End violate Title VI. By October 2018, all the agencies
   except for the DOD had responded, deferring jurisdiction to the DOD. On
   February 13, 2019, the Corps, an agency within the DOD, denied the
   administrative complaint by letter, stating:
           The U.S. Army Corps of Engineers takes its responsibilities
           under Title VI very seriously. However, the subject East End
           displacements are not part of any [Corps] project, and the



           2
               Rollerson also contended that the Port hired a local contractor in 2016 to build
   residential housing so that it could “swap houses” with East End residents but that these
   were not fair swaps. He included this allegation as part of his questioning of the Port
   Commission’s motivations and integrity.




                                                3
Case: 20-40027      Document: 00515958257           Page: 4     Date Filed: 07/29/2021




                                     No. 20-40027


          navigation program activities at Freeport Harbor do not
          constitute “Federal financial assistance” as that term is used
          in Title VI of the Civil Rights Act. Accordingly, we do not have
          Title VI jurisdiction and do not intend to take further action on
          the administrative complaint.
          Following the denial of the administrative complaint, Rollerson sued
   the Port and the Corps in federal district court. Rollerson claimed that the
   Port violated § 601 of Title VI by intentionally discriminating against East
   End residents during its expansion and that the Corps violated the APA by
   denying his administrative complaint.         On recommendation from the
   magistrate judge, the district court granted the Port’s motion to dismiss for
   failure to state a claim under Federal Rule of Civil Procedure 12(b)(6). On a
   separate recommendation from the magistrate judge, the district court also
   granted the Corps’s motion to dismiss for lack of subject-matter jurisdiction
   under Federal Rule of Civil Procedure 12(b)(1). Rollerson timely appealed.
   See 28 U.S.C. § 2107(b).
                   II.    Jurisdiction & Standard of Review
          The district court had jurisdiction under 28 U.S.C. § 1331. This court
   has jurisdiction over Rollerson’s appeal under 28 U.S.C. § 1291. We review
   de novo a district court’s dismissal of a complaint under Rule 12(b)(6). Ruiz
   v. Brennan, 851 F.3d 464, 468 (5th Cir. 2017). To survive dismissal under
   Rule 12(b)(6), a complaint’s allegations must, “when taken as true, state[] ‘a
   claim to relief that is plausible on its face.’” Innova Hosp. San Antonio, Ltd.
   P’ship v. Blue Cross & Blue Shield of Ga., Inc., 892 F.3d 719, 726 (5th Cir. 2018)
   (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).
          Dismissal for lack of subject-matter jurisdiction under Rule 12(b)(1) is
   also reviewed de novo. Raj v. La. State Univ., 714 F.3d 322, 327 (5th Cir.
   2013). If, as here, the district court relied only on the face of the complaint,
   our review is “limited to determining whether the district court’s application




                                           4
Case: 20-40027        Document: 00515958257              Page: 5      Date Filed: 07/29/2021




                                          No. 20-40027


   of the law is correct.” Rodriguez v. Christus Spohn Health Sys. Corp., 628 F.3d
   731, 734 (5th Cir. 2010) (quoting Williamson v. Tucker, 645 F.2d 404, 413 (5th
   Cir. 1981)). Further, a Rule 12(b)(1) motion “should be granted only if it
   appears certain the plaintiff cannot prove any set of facts that would entitle
   her to recovery.” Morris v. Thompson, 852 F.3d 416, 419 (5th Cir. 2017).
                                   III.    Discussion
           Rollerson appeals the district court’s dismissal of his § 601 claim
   against the Port and his APA claim against the Corps. We conclude that the
   district court properly dismissed Rollerson’s § 601 claim, but that it erred in
   dismissing his APA claim.
           A.      § 601
           Rollerson sought to challenge the Port’s expansion into the East End
   under § 601 of Title VI, which provides that “[n]o person in the United
   States shall, on the ground of race, color, or national origin, be excluded from
   participation in, be denied the benefits of, or be subjected to discrimination
   under any program or activity receiving Federal financial assistance.”
   42 U.S.C. § 2000d. Only racial discrimination of the same character as that
   forbidden by the Equal Protection Clause is prohibited by § 601. Grutter v.
   Bollinger, 539 U.S. 306, 343 (2003). Thus, it “prohibits only intentional
   discrimination.” Alexander v. Sandoval, 532 U.S. 275, 280 (2001). As the
   Port fails to contest that Rollerson has adequately alleged federal funding for
   present purposes, 3 the issue on appeal is whether Rollerson’s operative
   complaint adequately alleged intentional discrimination.



           3
             Rather, the Port asserts that it does not receive any federal funding based on
   documents attached in the Corps’s motion to dismiss. It claims that we may examine
   documents beyond the pleadings when reviewing a claim under the Rule 12(b)(6) standard
   if “they are referred to in plaintiff’s complaint and are central to her claim.” Collins v.




                                               5
Case: 20-40027       Document: 00515958257           Page: 6     Date Filed: 07/29/2021




                                      No. 20-40027


          To plead that the Port acted with discriminatory intent, Rollerson
   must allege that the Port is expanding into the East End “at least in part
   ‘because of,’ not merely ‘in spite of,’ [the expansion’s] adverse effects” on
   the East End’s minority population. Pers. Adm’r of Mass. v. Feeney, 442 U.S.
   256, 279 (1979). The Supreme Court laid out one method of proving such
   intent in Village of Arlington Heights v. Metropolitan Housing Development
   Corp., 429 U.S. 252, 264–68 (1977). Under Arlington Heights, the “starting
   point” of the inquiry is whether the challenged action “bears more heavily
   on one race than another.” Id. at 266 (quoting Washington v. Davis, 426 U.S.
   229, 242 (1976)). If the disparate impact is clearly “unexplainable on
   grounds other than race,” then a court may infer racial animus. Arlington
   Heights, 429 U.S. at 266. If not, the court must perform “a sensitive inquiry
   into such circumstantial and direct evidence of intent as may be available.”
   Id.
          The Supreme Court has provided five factors to guide this inquiry:
   “(1) the historical background of the decision, (2) the specific sequence of
   events leading up to the decision, (3) departures from the normal procedural
   sequence, (4) substantive departures, and (5) legislative history, especially
   where there are contemporary statements by members of the decision-
   making body.” Veasey v. Abbott, 830 F.3d 216, 231 (5th Cir. 2016) (en banc)
   (plurality opinion) (quoting Overton v. City of Austin, 871 F.2d 529, 540 (5th
   Cir. 1989)). These factors are not exhaustive, and the ultimate determination
   requires examining “the totality of the circumstances.” Veasey, 830 F.3d at
   230, 235 (plurality opinion).




   Morgan Stanley Dean Witter, 224 F.3d 496, 498–99 (5th Cir. 2000). However, Rollerson
   did not refer to those documents in his complaint, so this exception does not apply.




                                            6
Case: 20-40027         Document: 00515958257              Page: 7       Date Filed: 07/29/2021




                                          No. 20-40027


           Assuming arguendo that Rollerson may rely on the Arlington Heights
   factors, 4 the critical problem for Rollerson is that the “sequence of events”
   leading to the Port’s decision shows no sign of racial animus. As previously
   discussed, the channel improvement project, overseen by the federal
   government, is improving the harbor area around the Velasco Terminal. As
   part of this improvement, the Port is expanding the Velasco Terminal’s
   facilities. Because the East End is adjacent to the Velasco Terminal, the Port
   must acquire land in the East End to expand. Thus, as Rollerson seems to
   admit, the Port’s expansion in the East End has a legitimate motivation.
           Despite recognizing the Port’s legitimate motive, Rollerson could
   arguably succeed if he alleged facts supporting the contention that racial
   discrimination played some supporting role in the Port’s decision-making.
   See Arlington Heights, 429 U.S. at 265 (explaining that a plaintiff need not
   show that the defendant was “motivated solely by” animus).                             Yet,
   Rollerson’s complaint lacked any such allegations. On appeal, he tries to
   shoehorn miscellaneous allegations of wrongdoing by the Port into the
   categories of inquiry articulated in Arlington Heights, without demonstrating
   that the Port’s misdeeds are linked to discriminatory intent.



           4
             We have repeatedly held that an equal protection plaintiff “must allege and prove
   that he received treatment different from that received by similarly situated individuals.”
   Crain v. City of Selma, 952 F.3d 634, 642 (5th Cir. 2020) (quoting Priester v. Lowndes Cnty.,
   354 F.3d 414, 424 (5th Cir. 2004) (quoting Taylor v. Johnson, 257 F.3d 470, 473 (5th Cir.
   2001))). But see Lewis v. Ascension Parish Sch. Bd., 806 F.3d 344, 359 n.19 (5th Cir. 2015)
   (noting that “there is uncertainty in the law regarding the circumstances under which an
   equal protection plaintiff alleging racial discrimination is required to identify a similarly
   situated comparator group and the showing required to discharge this burden”). In this
   case, Rollerson did not clearly identify any similarly situated individuals who have been
   treated differently by the Port; rather, he argues that plaintiffs relying on the Arlington
   Heights framework are not required to allege the existence of a similarly situated
   comparator. Because Rollerson’s allegations did not give rise to an inference of intentional
   discrimination under Arlington Heights, we need not resolve this issue in this case.




                                                7
Case: 20-40027      Document: 00515958257          Page: 8   Date Filed: 07/29/2021




                                    No. 20-40027


          Rollerson’s main argument is that the Port significantly departed from
   the “normal procedural sequence” for acquiring land by failing to comply
   with the Uniform Relocation Assistance and Real Property Acquisition
   Policies Act of 1970 (the “Relocation Act”), 42 U.S.C. §§ 4601–55, and
   Texas’s eminent domain laws.        But even assuming that Rollerson has
   adequately alleged violations of the Relocation Act and Texas law, procedural
   violations do not demonstrate invidious intent of their own accord. Rather,
   they must have occurred in a context that suggests the decision-makers were
   willing to deviate from established procedures in order to accomplish a
   discriminatory goal. See Veasey, 830 F.3d at 237–38, 239, 241 (explaining that
   the “extraordinary degree of procedural irregularities” during the passage of
   a voter identification law supported a finding of discriminatory intent because
   these irregularities “occurred . . . as minority populations rapidly increased”
   and the problem the statute purported to address—in-person voter fraud—
   was “almost nonexistent”); N.C. State Conf. of NAACP v. McCrory, 831 F.3d
   204, 227–29 (4th Cir. 2016) (holding that the North Carolina legislature’s
   “rush[]” to enact election laws in the immediate aftermath of the Supreme
   Court’s decision in Shelby County v. Holder, 570 U.S. 529 (2013), indicated
   that the legislature acted with invidious intent, as, prior to Shelby County,
   those laws likely would not have survived preclearance by the Department of
   Justice).
          The Port makes several arguments, but the one that is crucial here is
   that unlike in Veasey or McCrory, Rollerson failed to tie the Port’s actions to
   any specific event or circumstance that is indicative of discriminatory intent.
   Instead, he relied on Freeport’s history of racial segregation. But “the most
   relevant ‘historical’ evidence is relatively recent history, not long-past
   history.” Veasey, 830 F.3d at 232 (plurality opinion). The only recent
   occurrence Rollerson pointed to is Freeport’s policy of not approving any
   building permits in the East End, allegedly implemented to facilitate the




                                         8
Case: 20-40027        Document: 00515958257          Page: 9   Date Filed: 07/29/2021




                                      No. 20-40027


   Port’s expansion by keeping property values low.            Yet this policy is
   insufficient to demonstrate discriminatory intent, as there are plenty of non-
   invidious reasons for Freeport to aid the Port—for example, Freeport may
   believe that the expansion will generate economic growth that will ultimately
   benefit the city as a whole. Because Rollerson made no allegations that tend
   to exclude these benign purposes, he failed to sufficiently allege that the Port
   is acting with discriminatory intent.       Thus, the district court properly
   dismissed Rollerson’s § 601 claim.
          B.     APA
          Rollerson sought judicial review under the APA over the Corps’s
   decision to deny his administrative complaint. Although the APA broadly
   offers judicial review to any “person suffering legal wrong because of agency
   action, or adversely affected or aggrieved by agency action,” 5 U.S.C. § 702,
   there are some important limits. Two are relevant here. First, a plaintiff
   cannot bring suit under the APA if he has another “adequate remedy in a
   court.” Id. § 704. Second, agency action is unreviewable if it “is committed
   to agency discretion by law.” Id. § 701(a)(2).
          The district court found that Rollerson’s Title VI claim against the
   Port was an adequate remedy, and it thus concluded that it lacked subject-
   matter jurisdiction over Rollerson’s claim against the Corps.           In the
   alternative, the Corps argues that the district court’s dismissal may be
   affirmed because the Corps’s denial of Rollerson’s administrative complaint
   was committed to its discretion.
                 1.      Adequate Remedy
          The “adequate remedy” provision of § 704 is intended “simply to
   avoid duplicating previously established special statutory procedures for
   review of agency actions.” Darby v. Cisneros, 509 U.S. 137, 146 (1993) (citing
   Bowen v. Massachusetts, 487 U.S. 879, 903 (1988)). It is an “exception” that




                                           9
Case: 20-40027     Document: 00515958257          Page: 10   Date Filed: 07/29/2021




                                   No. 20-40027


   should “not be construed to defeat the central purpose of providing a broad
   spectrum of judicial review of agency action.” Bowen, 487 U.S. at 903;
   Darby, 509 U.S. at 147 (explaining that courts must not “transform [§ 704]
   from a provision designed to ‘remove obstacles to judicial review of agency
   action’ . . . into a trap for unwary litigants” (citation omitted) (quoting
   Bowen, 487 U.S. at 904)). Although an alternative remedy “need not provide
   an identical review that the APA would provide,” it must “offer[] the ‘same
   genre’ of relief.” Hinojosa v. Horn, 896 F.3d 305, 310 (5th Cir. 2018) (per
   curiam) (quoting Citizens for Resp. & Ethics in Wash. v. U.S. Dep’t of Just.
   (CREW), 846 F.3d 1235, 1245 (D.C. Cir. 2017)), cert. denied, 139 S. Ct. 1319
   (2019). At the same time, APA review is not precluded “if the very existence
   of an alternative remedy is ‘doubtful.’” CREW, 846 F.3d at 1244 (D.C. Cir.
   2017) (quoting Bowen, 487 U.S. at 905). Ultimately, the exception will apply
   only if there is “‘clear and convincing’ evidence of ‘legislative intent’ to
   create a special, alternative remedy and thereby bar APA review.” CREW,
   846 F.3d at 1245 (quoting Garcia v. Vilsack, 563 F.3d 519, 523 (D.C. Cir.
   2009)).
          Importantly, the question of whether a remedy is “adequate” under
   § 704 is distinct from the question of whether that remedy presents the
   plaintiff with a viable path to relief. See Martinez v. Pompeo, 977 F.3d 457,
   460 (5th Cir. 2020) (per curiam) (“We agree with our sister circuits’ uniform
   conclusion that ‘[a] legal remedy is not inadequate for purposes of the APA
   because it is procedurally inconvenient for a given plaintiff, or because
   plaintiffs have inadvertently deprived themselves of the opportunity to
   pursue that remedy.’” (alteration in original) (quoting Town of Sanford v.
   United States, 140 F.3d 20, 23 (1st Cir. 1998))); CREW, 846 F.3d at
   1246 (noting that a court’s “conclusion that certain relief is available under
   [a statute besides the APA] says nothing about its propriety in an individual




                                        10
Case: 20-40027      Document: 00515958257                Page: 11   Date Filed: 07/29/2021




                                      No. 20-40027


   case”). Thus, Rollerson’s failure to prevail on his § 601 claim does not affect
   the question of whether the APA provides relief.
          The D.C. Circuit and the Fourth Circuit have interpreted § 704 to
   preclude APA review of an agency’s failure to conduct its own Title VI
   enforcement action against an allegedly discriminating recipient of federal
   funds because § 601 provides a private right of action against the recipient
   itself. See Women’s Equity Action League v. Cavazos (WEAL), 906 F.2d 742,
   751 (D.C. Cir. 1990) (explaining that although “[s]uits directly against the
   discriminating entities may be more arduous, and less effective” than judicial
   oversight of agency action, “situation-specific litigation affords an adequate,
   even if imperfect, remedy”); Wash. Legal Found. v. Alexander (WLA),
   984 F.2d 483, 486 (D.C. Cir. 1993) (holding that the availability of a private
   Title VI suit precluded APA review of an agency’s decision not to enforce
   Title VI); Jersey Heights Neighborhood Ass’n v. Glendening, 174 F.3d 180, 191–
   92 (4th Cir. 1999) (explaining that a “direct remedy against funding
   recipients is not only ‘adequate,’ but . . . is preferable to a direct suit against
   the agency itself”). As discussed above, Rollerson was able to seek redress
   from the Port directly under § 601. Nevertheless, Rollerson argues that these
   cases are inapposite in light of the Supreme Court’s more recent decision in
   Sandoval.
          Because Sandoval itself makes no mention of § 704 of the APA, some
   background is necessary to understand Rollerson’s argument: § 602 of Title
   VI, 42 U.S.C. § 2000d-1, authorizes federal agencies to promulgate
   regulations “to effectuate the provisions of section [601].” In Lau v. Nichols,
   the   Supreme     Court     interpreted        such    regulations   as   prohibiting
   discrimination “even though no purposeful design is present,” meaning that
   they permit so-called “disparate-impact” claims. 414 U.S. 563, 568 (1974),
   abrogation recognized by Sandoval, 532 U.S. 275. However, in Guardians Ass’n
   v. Civil Service Commission of City of New York, a majority of the Court



                                             11
Case: 20-40027        Document: 00515958257              Page: 12       Date Filed: 07/29/2021




                                         No. 20-40027


   reached the conclusion “that a violation [of § 601] itself requires proof of
   discriminatory intent.” 463 U.S. 582, 608 n.1 (1983) (Powell, J. concurring)
   (analyzing the votes). Four members of the Court went further, suggesting
   that the Court’s conclusion about § 601 required abrogating Lau. Id. at 611
   (Powell, J., concurring in the judgment, joined by Burger, C.J, and Rehnquist,
   J.); id. at 615 (O’Connor, J., concurring in the judgment). Nevertheless, in
   Alexander v. Choate, the Court restated that “actions having an unjustifiable
   disparate impact on minorities could be redressed through agency regulations
   designed to implement the purposes of Title VI.” 469 U.S. 287, 293–94
   (1985) (explaining that “Title VI had delegated to the agencies in the first
   instance the complex determination of what sorts of disparate impacts upon
   minorities . . . warrant altering the practices of the federal grantees that had
   produced those impacts”).
           Sandoval built on Guardians and Choate to clearly define the scope of
   Title VI’s private right of action. In Sandoval, the sole question presented
   was “whether private individuals may sue to enforce disparate-impact
   regulations promulgated under [§ 602].” 5 532 U.S. at 278. Although the
   Court decisively held “that no such right of action exists,” id. at 293, it
   expressly reserved the question of whether “§ 602 confers the authority to
   promulgate disparate-impact regulations,” id. at 286.                   Thus, Sandoval
   eliminated the possibility of private disparate-impact claims but left
   untouched Choate’s apparent approval of the promulgation and enforcement
   of disparate-impact regulations by federal agencies.




           5
             Prior to the Supreme Court’s decision in Sandoval, at least nine courts of appeals
   had indicated that private plaintiffs could sue to enforce disparate-impact regulations
   promulgated under § 602. See Sandoval v. Hagan, 197 F.3d 484, 503–04 (11th Cir. 1999),
   rev’d, 532 U.S. at 293.




                                               12
Case: 20-40027        Document: 00515958257               Page: 13        Date Filed: 07/29/2021




                                           No. 20-40027


           Since the DOD has promulgated regulations under § 602, 32 C.F.R.
   §§ 195.1–14, the Corps has the capability to take action against any disparate-
   impact discrimination by the Port, despite the dismissal of Rollerson’s
   intentional discrimination claim. 6 As to whether Rollerson can seek judicial
   review of the Corps’s exercise of this power, he argues that WEAL, WLA,
   and Jersey Heights are no obstacle because they were decided before
   Sandoval, and therefore did not consider the possibility that there are types
   of discrimination that can be halted only by agencies in § 602 enforcement
   actions. Effectively, his contention is that § 601’s private right of action for
   intentional discrimination cannot be considered an adequate remedy under
   § 704 of the APA for acts of disparate-impact discrimination that are only
   redressable by agency action under § 602.
           The D.C. Circuit considered a similar argument in National Wrestling
   Coaches Ass’n v. Department of Education, 366 F.3d 930 (D.C. Cir. 2004),
   abrogated on other grounds by Trudeau v. FTC, 456 F.3d 178, 187–89 (D.C. Cir.
   2006), as recognized in Perry Capital LLC v. Mnuchin, 864 F.3d 591, 620–
   21 (D.C. Cir. 2017). In that case, the plaintiffs sought APA review of a
   Department of Education Title IX policy interpretation that they asserted
   required funding recipients to engage in intentional discrimination in
   violation of Title IX. Wrestling Coaches, 366 F.3d at 935–36. The D.C. Circuit
   held that the plaintiffs’ claims were barred by § 704 because they had the
   adequate alternative remedy of suing the funding recipients directly under



           6
              In Sandoval, the Supreme Court questioned whether Title VI authorizes
   disparate-impact regulations, see 532 U.S. at 286 n.6, and there is a reasonable argument
   that Choate’s approval of such regulations was mere dictum, rather than a binding ruling,
   but see United States v. Becton, 632 F.2d 1294, 1296 n.3 (5th Cir. 1980) (explaining that “[w]e
   are not bound by dicta, even of our own court,” but that “[d]icta of the Supreme Court are,
   of course, another matter”). Because neither party in this case has raised the issue, we
   assume arguendo that the DOD’s disparate-impact regulations are valid.




                                                 13
Case: 20-40027      Document: 00515958257          Page: 14    Date Filed: 07/29/2021




                                    No. 20-40027


   Title IX. Id. at 945. In doing so, the Wrestling Coaches court rejected the
   plaintiffs’ argument that the Supreme Court’s decision in Sandoval rendered
   their private right of action inadequate. Id. at 946. Because the plaintiffs
   sought to enforce only Title IX’s prohibition on intentional discrimination,
   rather than a disparate-impact regulation, and such a private cause of action
   remained viable post-Sandoval, the court held that the plaintiffs still had an
   adequate remedy under § 601, barring APA review. Id. Because Sandoval
   held that there is no private right of action to enforce disparate-impact
   regulations, the logic of Wrestling Coaches indicates that plaintiffs who seek
   to enforce disparate-impact regulations have no adequate alternative remedy
   to APA review.
          Further, WEAL, WLA, and Jersey Heights were all based on the
   assumption that “Congress considered private suits to end discrimination . . .
   the proper means . . . to enforce Title VI.” WEAL, 906 F.2d at 751; WLA,
   984 F.2d at 486 (holding the same); Jersey Heights, 174 F.3d at 191–92
   (holding the same). But the bottom line holding of Sandoval is that Congress
   intended private suits to challenge only intentional discrimination. See 532
   U.S. at 293. If Congress did not intend for private suits to challenge
   disparate-impact discrimination, then it is difficult to see how it intended for
   private suits to serve as an alternative remedy to APA review for disparate-
   impact discrimination. Cf. CREW, 846 F.3d at 1245 (holding that the
   plaintiff had an adequate alternative remedy because circuit precedent
   established that private plaintiffs were entitled to enforce the relevant
   statutory provision under a federal statute).
          In sum, the purpose of § 704 is to avoid duplicating existing avenues
   of review. Darby, 509 U.S. at 146. Apart from the APA, a private plaintiff
   has no means of securing review of whether a funding recipient is violating
   disparate-impact regulations.      Therefore, the district court erred by




                                         14
Case: 20-40027     Document: 00515958257           Page: 15    Date Filed: 07/29/2021




                                    No. 20-40027


   concluding that Rollerson’s § 601 claim against the Port was an adequate
   alternative to his APA claim against the Corps.
                 2.        Committed to Agency Discretion
          Regardless of § 704’s inapplicability, we may still affirm if the Corps
   is correct that its denial of Rollerson’s administrative complaint was
   committed to its discretion under § 701(a)(2). In re Am. Hous. Found.,
   785 F.3d 143, 153 (5th Cir. 2015) (noting that we may affirm the dismissal of
   a complaint “on any basis supported by the record” (quoting Davis v. Scott,
   157 F.3d 1003, 1005 (5th Cir. 1998))). The exception to judicial review for
   agency action committed to agency discretion is “‘very narrow’ and applies
   only ‘in those rare instances where “statutes are drawn in such broad terms
   that in a given case there is no law to apply.”’” Ellison v. Connor, 153 F.3d
   247, 251 (5th Cir. 1998) (quoting Citizens to Preserve Overton Park, Inc. v.
   Volpe, 401 U.S. 402, 410 (1971), abrogated on other grounds by Califano v.
   Sanders, 430 U.S. 99 (1977)). Under this standard, “an agency’s decision not
   to prosecute or enforce . . . is a decision generally committed to an agency’s
   absolute discretion.” Heckler v. Chaney, 470 U.S. 821, 831 (1985). The
   Corps argues that because Rollerson sought review of its decision not to
   enforce its Title VI regulations against the Port, Heckler’s “general
   presumption of unreviewability of decisions not to enforce” applies to bar
   Rollerson’s claim. Id. at 834.
          In contrast, Rollerson characterizes his APA claim as seeking review
   of only the Corps’s decision to deny his administrative complaint. Further,
   because the Corps denied his administrative complaint on the grounds that it
   lacked jurisdiction, Rollerson maintains that an exception to Heckler’s
   general rule applies.
          In Heckler, the Supreme Court noted that “a refusal by the agency to
   institute proceedings based solely on the belief that it lacks jurisdiction” may




                                          15
Case: 20-40027     Document: 00515958257            Page: 16    Date Filed: 07/29/2021




                                     No. 20-40027


   not be committed to agency discretion. 470 U.S. at 833 n.4. The Ninth and
   D.C. Circuits have affirmatively held that the presumption that an agency’s
   refusal to enforce is unreviewable “may be overcome if the refusal is based
   solely upon the erroneous belief that the agency lacks jurisdiction.” Mont.
   Air Chapter No. 29, Ass’n of Civilian Technicians, Inc. v. Fed. Lab. Rels. Auth.,
   898 F.2d 753, 754 (9th Cir. 1990); accord Balt. Gas & Elec. Co. v. FERC, 252
   F.3d 456, 460 (D.C. Cir. 2001).
          Heckler’s primary concern was that permitting APA review of
   decisions not to enforce would allow courts to second-guess agencies’
   allocation of their scarce resources. 470 U.S. at 831–32 (noting that “[t]he
   agency is far better equipped than the courts to deal with the many variables
   involved in the proper ordering of its priorities”). The rule adopted by the
   Ninth and D.C. Circuits accommodates this concern, as it does not broadly
   empower plaintiffs to force agencies to take enforcement actions. See Fla.
   Power & Light Co. v. Lorion, 470 U.S. 729, 744 (1985) (explaining that “[i]f
   the record before the agency does not support the agency action . . . the
   proper course, except in rare circumstances, is to remand to the agency”).
   Rather, the rule requires only that the agency state that it is declining to take
   enforcement action for a non-jurisdictional reason. Such a statement need
   not be lengthy. See, e.g., Citizens for Resp. & Ethics in Wash. v. FEC, 993 F.3d
   880, 882, 883 (D.C. Cir. 2021) (determining that the agency’s decision not
   to enforce was unreviewable where the agency, explicitly invoking its
   prosecutorial discretion, had explained that “proceeding further would not
   be an appropriate use of [its] resources” (quotation omitted)).
          Further, Heckler’s overarching point was that, in the usual case, a
   court will lack legal standards to judge the validity of a decision not to enforce
   because such decisions are so intertwined with policy considerations.
   470 U.S. at 830–31 (emphasizing that the Court’s holding was an outgrowth
   of the “no law to apply” standard). But if an agency’s decision is justified



                                           16
Case: 20-40027       Document: 00515958257              Page: 17      Date Filed: 07/29/2021




                                        No. 20-40027


   solely on a supposed jurisdictional barrier, then there is law to apply, bringing
   the decision within the ambit of APA review.
           Here, when denying Rollerson’s administrative complaint, the Corps
   did not invoke reasoning that is intertwined with a policy decision (such as
   limited resources). Instead, the Corps justified its decision solely on the basis
   that it lacked jurisdiction to investigate potential Title VI violations by the
   Port because the Corps was not funding the Port’s expansion project.
   Accordingly, review of the Corps’s action is limited to that basis, which, if
   true, is a legal barrier, not a policy decision. See Michigan v. EPA, 576 U.S.
   743, 758 (2015) (noting the “foundational principle of administrative law that
   a court may uphold agency action only on the grounds that the agency
   invoked when it took the action”). Thus, the legal standard is clear—if the
   Corps provided the Port with “[f]ederal financial assistance,” the Corps’s
   decision as to its jurisdiction was incorrect. 42 U.S.C. § 2000d. Whether
   the Corps actually funds the Port is a pure fact question of the sort that courts
   are well equipped to adjudicate and will not require any second-guessing of
   the Corps’s policy decisions.
           The Corps offers no reason to think otherwise. Instead, the Corps
   argues that because Rollerson requested forms of relief beyond remand to the
   agency, the jurisdiction-denial exception to the Heckler presumption should
   not apply. But Rollerson explicitly framed his APA claim as a challenge to
   the Corps’s denial of his administrative complaint; the fact that he requested
   relief to which he is not entitled does not somehow prevent the award of relief
   to which he is entitled. 7 See FED. R. CIV. P. 54(c) (stating that “final


           7
             The Corps suggests that relief is foreclosed by our decision in Sierra Club v.
   Peterson, 228 F.3d 559 (5th Cir. 2000) (en banc). In that case, we held that the plaintiff
   environmental groups had launched a “programmatic challenge” to the U.S. Forest
   Service’s “practices throughout the four National Forests in Texas and covering
   harvesting from the 1970s to timber sales which [had] not yet occurred,” which was




                                              17
Case: 20-40027        Document: 00515958257              Page: 18       Date Filed: 07/29/2021




                                          No. 20-40027


   judgment should grant the relief to which each party is entitled, even if the
   party has not demanded that relief in its pleadings”).
           Consequently,        the    Corps’s       decision     to    deny     Rollerson’s
   administrative complaint was not committed to its discretion and is thus
   reviewable under the APA. 8 On remand, the district court should consider
   only the issue of whether the Corps correctly denied Rollerson’s
   administrative complaint on the basis that it lacked jurisdiction due to an
   absence of federal financial assistance within the meaning of Title VI.




   impermissible because the APA only permits review of “specific and final agency action.”
   Id. at 565–66. Although the environmental groups identified “some specific [timber] sales
   in their pleadings that they argue[d] [were] final agency actions,” we concluded that they
   could not “challenge an entire program by simply identifying specific allegedly-improper
   final agency actions within that program.” Id. at 567.
            Unlike the environmental groups in Peterson, Rollerson does not seek review of the
   Corps’s “day-to-day operations.” Id. at 566 (quoting Lujan v. Nat’l Wildlife Fed’n,
   497 U.S. 871, 899 (1990)). Rather, he seeks review only of the Corps’s decision to deny his
   administrative complaint. The fact that the results of this review may have consequences
   for how the Corps handles future administrative complaints does not preclude review, as a
   challenge to discrete agency action is permissible “even when such a challenge has ‘the
   effect of requiring . . . a whole “program” to be revised by the agency.’” Peterson, 228 F.3d
   at 567 (quoting Lujan, 497 U.S. at 894). Thus, Rollerson is not bringing an impermissible
   “programmatic challenge” of the sort forbidden by Peterson.
           8
             Under § 603 of Title VI, 42 U.S.C. § 2000d-2, an agency’s decision to withhold
   or terminate federal funding due to violations of Title VI “shall not be deemed committed
   to unreviewable agency discretion within the meaning of [§ 701(a)(2)].” One could argue
   that Congress’s decision to expressly permit review of agency decisions to terminate
   funding under Title VI means that Congress implicitly intended decisions not to enforce
   Title VI to be unreviewable. However, “[a]s a general matter, ‘[t]he mere fact that some
   acts are made reviewable should not suffice to support an implication of exclusion as to
   others.’” Bowen v. Mich. Acad. of Fam. Physicians, 476 U.S. 667, 674 (1986) (second
   alteration in original) (quoting Abbot Lab’ys v. Gardner, 387 U.S. 136, 141 (1967), abrogated
   on other grounds by Califano, 430 U.S. at 105). Thus, § 603 does not counsel against
   permitting APA review in this case.




                                                18
Case: 20-40027    Document: 00515958257           Page: 19   Date Filed: 07/29/2021




                                   No. 20-40027


                             IV.    Conclusion
         We AFFIRM the district court’s dismissal of Rollerson’s § 601 claim
   against the Port. However, we REVERSE the district court’s dismissal of
   Rollerson’s APA claim against the Corps, and we REMAND for further
   proceedings consistent with this opinion.




                                        19
Case: 20-40027     Document: 00515958257            Page: 20    Date Filed: 07/29/2021




                                     No. 20-40027


    Edith H. Jones, Circuit Judge, concurring in the judgment:

          I respectfully concur in the judgment insofar as it upholds the dismis-
   sal of the plaintiff’s intentional discrimination claim under § 601 and re-
   mands solely for a determination whether the navigation program activities
   associated with the Corps’ Freeport Harbor Channel Improvement Project
   constitute “Federal financial assistance” as that term is used in Title VI of
   the Civil Rights Act. Because the weight of authority would consider this fact,
   predicate to courts having jurisdiction over an APA action against the Corps,
   to be judicially reviewable, the district court should decide it. Even if the dis-
   trict court decides that the project invoked Title VI, however, the Corps then
   bears a minimal burden to explain if it chooses to exercise discretion not to
   pursue some kind of racial disparate impact claim against the Port.
          Aside from this point of agreement, I would find Rollerson’s theory of
   intentional discrimination wholly wanting on its face. Therefore, I disagree
   with analyzing his claim under the Village of Arlington Heights factors. To
   begin with, his case arises from the decision of the Port of Freeport, an entity
   governed by elected officials, to expand its commercial activity at the Velasco
   Terminal by acquiring property in Freeport’s East End “adjacent to” the
   terminal. The harbor channel’s location is fixed. Any expansion of the chan-
   nel must be along or within that fixed course. The Velasco Terminal’s loca-
   tion is fixed. Therefore, unless there is real estate other than the East End
   into which the terminal could expand, it is impossible to attribute “inten-
   tional discrimination” to the choice of where to expand. There is no sugges-
   tion in plaintiff’s complaint of any other possible area in which the Velasco
   Terminal could have expanded. Geography, not discrimination of any kind,
   lies behind the Port’s decision about location.
          Even if a cause of action based on “environmental justice” exists in
   the law (a dubious claim not presented to us in this appeal), it would not exist
   here. Theories of “environmental justice” must presuppose that public



                                          20
Case: 20-40027     Document: 00515958257          Page: 21   Date Filed: 07/29/2021




                                   No. 20-40027


   bodies have alternatives to locating public works projects in economically
   disadvantaged neighborhoods. Where there are no alternatives, there is no
   choice, and there can be no “injustice” in making the sole available choice.
   Cf. Texas Dep’t of Hous. & Cmty. Affs. v. Inclusive Communities Project, Inc.,
   576 U.S. 519, 540–45, 135 S. Ct. 2507, 2522–25 (2015) (indicating stringent
   parameters under the Fair Housing Act and similar statutes for recognizing
   disparate impact claims). For my own part, I think Justice Thomas has the
   better of the argument that statutes prohibiting on their face intentional
   discrimination should not be extended by judicial or administrative fiat to
   encompass disparate impact theories. See id. at 550–55, 135 S. Ct. at 2528–29
   (Thomas, J., dissenting).




                                         21
Case: 20-40027     Document: 00515958257            Page: 22   Date Filed: 07/29/2021




                                     No. 20-40027


   James C. Ho, Circuit Judge, concurring in part and concurring in the
   judgment:
          I concur in the judgment and in all but Section III.A of Judge Haynes’s
   opinion. With respect to the intentional discrimination claim, we all agree
   that this case turns on geography, not race. With respect to the disparate
   impact claim, we all agree that remand is appropriate. I write separately to
   explain why I share Judge Jones’s concerns about unelected agency officials
   usurping Congress’s authority when it comes to disparate impact theory.
                                         ***
          Congress enacted Title VI of the Civil Rights Act of 1964 to prohibit
   intentional racial discrimination—not to restrict neutral policies untainted by
   racial intent that happen to lead to racially disproportionate outcomes. See
   42 U.S.C. § 2000d; Alexander v. Sandoval, 532 U.S. 275, 280–81 (2001) (“[§
   2000d] prohibits only intentional discrimination,” not “activities that have
   a disparate impact on racial groups”).
          There’s a big difference between prohibiting racial discrimination and
   endorsing disparate impact theory. See, e.g., William N. Eskridge,
   Jr., Dynamic Statutory Interpretation 78 (1994) (disparate
   impact is “a significant leap away from” intentional racial discrimination).
   It’s the difference between securing equality of opportunity regardless of race
   and guaranteeing equality of outcome based on race. It’s the difference
   between color blindness and critical race theory. Compare Martin Luther
   King, Jr., I Have A Dream: Address to the March on Washington for Jobs
   and Freedom (Aug. 28, 1963) (“I have a dream that my four little children
   will one day live in a nation where they will not be judged by the color of their
   skin but by the content of their character.”), with Ibram X. Kendi, How
   to Be an Anti-Racist 18 (2019) (“A racist policy is any measure that
   produces or sustains racial inequity between racial groups.”); see also ‘When




                                          22
Case: 20-40027      Document: 00515958257            Page: 23   Date Filed: 07/29/2021




                                      No. 20-40027


   I See Racial Disparities, I See Racism.’ Discussing Race, Gender and Mobility,
   N.Y.          Times        (Mar.        27,        2018),      available    at
   https://www.nytimes.com/interactive/2018/03/27/upshot/reader-
   questions-about-race-gender-and-mobility.html?smid=tw-share.
          Prohibiting racial discrimination means we must be blind to race.
   Disparate impact theory requires the opposite: It forces us to look at race—
   to check for racial imbalance and then decide what steps must be taken to
   advance some people at the expense of others based on their race.
          But racial balancing is, of course, “patently unconstitutional.”
   Parents Involved in Cmty. Schs. v. Seattle Sch. Dist. No. 1, 551 U.S. 701, 723
   (2007). Accordingly, “serious constitutional questions . . . might arise” if
   “[disparate impact] liability were imposed based solely on a showing of a
   statistical disparity.” Tex. Dep’t of Hous. & Cmty. Affs. v. Inclusive Cmtys.
   Project, Inc., 576 U.S. 519, 540 (2015). See also Ricci v. DeStefano, 557 U.S.
   557, 594–96 (2009) (Scalia, J., concurring) (same).
          So disparate impact theory must be justified, if at all, as nothing more
   than a legal presumption that evidence of racial imbalance is evidence of
   racial discrimination—at least until the defendant can prove otherwise. As
   in any area of the law, evidence of guilt can be hard to come by. Requiring
   evidence of discrimination can therefore result in underenforcement. And so
   its proponents point out that disparate impact theory can help “uncover[]
   discriminatory intent” and “counteract unconscious prejudices and
   disguised animus” or “covert and illicit stereotyping” that “escape easy
   classification as disparate treatment.” Inclusive Cmtys., 576 U.S. at 540.
   Think of it as “an evidentiary tool . . . to identify genuine, intentional
   discrimination—to ‘smoke out[]’ . . . disparate treatment.” Ricci, 557 U.S.
   at 595 (Scalia, J., concurring).




                                          23
Case: 20-40027      Document: 00515958257            Page: 24     Date Filed: 07/29/2021




                                      No. 20-40027


          But a presumption of discrimination runs into a bedrock principle of
   our legal system. We ordinarily assume innocence, not bigotry. Plaintiffs
   must typically prove, not presume, discrimination.              “We should not
   automatically presume that any institution with a neutral practice that
   happens to produce a racial disparity is guilty of discrimination until proved
   innocent.” Inclusive Cmtys., 576 U.S. at 554 (Thomas, J., dissenting).
          Moreover, opponents of disparate impact theory worry that it will
   only exacerbate, rather than alleviate, racial tension—by pressuring
   defendants to adopt policy changes for the explicit purpose of taking from
   some and giving to others based on their race. They fear that disparate
   impact theory means not only presuming discrimination, but requiring it.
   See, e.g., Ricci, 557 U.S. at 594 (Scalia, J., concurring) (“disparate-impact
   provisions place a racial thumb on the scales, often requiring employers to
   evaluate the racial outcomes of their policies, and to make decisions based on
   (because of) those racial outcomes”).
          A former Justice Department official offered the following illustration
   of this concern: “If a bigoted Los Angeles employer determined that he had
   been hiring ‘too many’ Asians and Jews by giving a particular test, and
   therefore deliberately discarded the test for one that he knows will result in
   fewer of them being hired, all would agree that this violates the law. And yet,
   it is precisely this kind of calculation that disparate-impact theory applauds.”
   Roger Clegg, The bad law of “disparate impact”, The Public Interest,
   Winter 2000, at 87-88.
          The illustration turned out to be prescient: The Supreme Court
   confronted that very fact pattern a few years later in Ricci. The Court there
   noted that “[a]ll the evidence demonstrate[d] that the City chose not to
   certify the examination results because of the statistical disparity based on race.”
   557 U.S. at 579 (emphasis added). “[T]he City rejected the test results




                                           24
Case: 20-40027       Document: 00515958257           Page: 25    Date Filed: 07/29/2021




                                      No. 20-40027


   because ‘too many whites and not enough minorities would be promoted
   were the lists to be certified.’” Id. (quoting district court opinion). And the
   city candidly admitted that it did so “to avoid disparate-impact liability.” Id.
   at 580.
             The Court made two observations about the city’s conduct that are no
   doubt troubling to disparate impact opponents. First, the city’s decision to
   set aside the exam results out of fear of disparate impact liability resulted in
   racial discrimination against those who succeeded on the exam—precisely as
   Clegg predicted. Second, this racial discrimination would be perfectly
   permissible as a matter of disparate impact law, so long as there is a “strong
   basis in evidence” that it was necessary to avoid disparate impact liability.
   See, e.g., id. at 585 (“We hold . . . that, under Title VII, before an employer
   can engage in intentional discrimination for the asserted purpose of avoiding
   or remedying an unintentional disparate impact, the employer must have a
   strong basis in evidence to believe it will be subject to disparate-impact
   liability if it fails to take the race-conscious, discriminatory action.”).
             So these are not frivolous concerns of discrimination that we’re
   talking about here.      In fact, for disparate impact advocates, requiring
   discrimination may not be a problem—it may be the whole point. To quote
   one leading critical race theorist, “[t]he only remedy to past discrimination
   is present discrimination,” and “[t]he only remedy to present discrimination
   is future discrimination.” Kendi, supra, at 19.
             To be sure, then, citizens can debate in good faith whether disparate
   impact theory is the right way to eliminate the scourge of racial bigotry from
   our Nation. To some, it is the cure. But to others, it is worse than the disease.
             My point is simply this: If disparate impact theory is going to be
   incorporated into federal law, it should be done by Congress—not agency
   regulators. See generally Inclusive Cmtys., 576 U.S. at 550–53 (Thomas, J.,




                                           25
Case: 20-40027     Document: 00515958257            Page: 26    Date Filed: 07/29/2021




                                     No. 20-40027


   dissenting). “[S]ubstantive federal law . . . must be created by Congress.”
   Sandoval, 532 U.S. at 286.
                                         ***
          It’s hard to imagine an area where we should be more wary of vesting
   discretion in public officials than race. Our Nation’s history is replete with
   tragic lessons in this regard. See, e.g., Plessy v. Ferguson, 163 U.S. 537 (1896),
   overruled by Brown v. Board of Ed., 347 U.S. 483 (1954). We have learned the
   hard way to distrust those who claim they’re using race for benevolent, rather
   than nefarious, ends. See, e.g., Fisher v. Univ. of Tex. at Austin, 570 U.S. 297,
   325 (2013) (Thomas, J., concurring) (“We grant that segregation may not be
   the ethical or political ideal. At the same time we recognize that practical
   considerations may prevent realization of the ideal”) (quoting Kansas Br. on
   Rearg. in Brown v. Bd. of Educ., O.T. 1953, at 56); id. (“[I]t would be unwise
   in administrative practice . . . to mix the two races in the same schools at the
   present time”) (quoting Appellees’ Br. in Briggs v. Elliott, O.T. 1952, at 26-
   27); id. (“‘[T]he mores of racial relationships are such as to rule out, for the
   present at least, any possibility of admitting white persons and Negroes to the
   same institutions’”) (quoting Respondents’ Br. in Sweatt v. Painter, O.T.
   1949, at 96).
          So public officials may sincerely believe that race-conscious policies
   are beneficial rather than corrosive. But the American people have never
   been the blindly trusting sort. Citizens may fairly wonder how officials can
   condemn race-neutral policies as racist and defend explicitly race-conscious
   programs as inclusive. Compare Complaint, United States v. Georgia, 2021
   WL 2629488, No. 1:21-cv-02575-JPB (N.D. Ga. June 25, 2021) (challenging
   Georgia Senate Bill 202 as racially discriminatory), with Defendants’
   Opposition to Plaintiffs’ Motion for a Preliminary Injunction, Faust v.
   Vilsack, No. 21-CV-548-WCG (E.D. Wis. June 18, 2021) (defending




                                          26
Case: 20-40027     Document: 00515958257           Page: 27   Date Filed: 07/29/2021




                                    No. 20-40027


   exclusion of white farmers from the American Rescue Plan Act). Citizens
   are understandably skeptical when government officials claim that they’re
   just here to help—but then declare that up is down, left is right, race
   consciousness is good, and race neutrality is bad.
          It’s said that the road to hell is paved with good intentions. That’s
   why we have laws on the books, like Title VI, that simply forbid the “sordid
   business” of “divvying us up by race”—no matter what our intentions.
   League of United Latin Am. Citizens v. Perry, 548 U.S. 399, 511 (2006)
   (Roberts, C.J., concurring in part, concurring in the judgment in part, and
   dissenting in part). And that’s why I agree with Judge Jones that, if we are to
   adopt disparate impact theory as a matter of national policy, it must be done
   by Congress—not “by judicial or administrative fiat.” Ante, at 21.
          I concur in part and concur in the judgment.




                                         27